Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 2 October 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 2 October 1778
      
      Although you have had no news from me since my last of 13–18 September, I have nevertheless, as Sir Grand will attest, been busy in the service of the United States. Of the ten days I spent in Amsterdam, I employed one in waiting on the Grand Facteur, two with our friend, and the other seven shut up in a room writing 615 numbers, 2460 folios, 2255 times A, and 2255 times Passy 31. Aoust 1778 on your promissory notes. As a result, on the day of my departure they were being placed successfully, which more than made up for the boredom of such a chore. Sir Grand will tell you more about this, especially of our friend’s part in this success.
      Despite the serious remonstrances that this state is making at the Court of London, I know for sure that the said court will evade them and continue to tolerate and encourage the piracy of its subjects. I am reporting this today to several friends in Amsterdam where I have seen unrest at the exchange, which leads me to believe that the Belgian Lion will finally be forced to bare its teeth and claws.
      Enclosed are copies of two pieces that were given to me. I underlined the essential passages to inform you of their true nature and intention and the manner in which you are expected to respond.
      Have, therefore, the goodness to send me, a declaration in the same spirit, a letter that I can show around and also a similar declaration that I can send to our friend on your behalf, which will: 1. calm the Dutch fear that the British might succeed in having them excluded—in whole or in part, directly or indirectly—from trade with the United States; 2. approve the preparations suggested to me by our friend in order to speed up the conclusion of the treaty of commerce with the United Provinces of the Netherlands when the occasion presents itself, particularly the examination of the commercial treaty by able merchants that he proposes be made in order to succeed mutatis mutandis in preparing a draft treaty between the two republics that could then be submitted to congress in order to learn, as soon as possible, whether or not it would have its approval.
      In the meantime, the aim is not only: 1. to have such a document approved and ready for the time when it will be possible for Their High Mightinesses to recognize the independence; but also: 2. to profit from the circumstances that will present themselves to draw the city of Amsterdam into these demarches thus greatly facilitating the recognition that would never come otherwise. My role in this is to be an intermediary between you gentlemen and those of Amsterdam in order to expose neither your position nor their safety by a more direct correspondence.
      The Grand Facteur is away. His clerks have made copies for him of the two enclosures which will certainly be sent to his House. He should be back soon and I will show and, if he wishes, give him a copy of this letter, for in this matter I do not take a step without his participation and approval.
      Here is a letter received from England for Samuel William Stockton, Esqr. Because I am unaware of his whereabouts since his departure from Frankfort with Mr. William Lee, I think the safest way to forward this letter is to send it to you. All of us here are very impatient to learn what is happening in America.
     